EXHBIT RETENTION AND EMPLOYMENT AGREEMENT THIS RETENTION AND EMPLOYMENT AGREEMENT (this “Agreement”), is made on November 13, 2007 (the “Effective Date”) between MASSEY ENERGY COMPANY, a Delaware corporation (the “Company”), and John Christopher Adkins (the “Executive”). WITNESSETH: WHEREAS, Executive is employed by Massey Coal Services, Inc. and is a senior executive of the Company or one of its Subsidiaries (as defined in Section 18) and has made and is expected to continue to make major contributions to the short-term and long-term profitability, growth and financial strength of the Company; and WHEREAS, the Board has determined that appropriate steps should be taken to reinforce and encourage the continued retention, attention and dedication of, and to contract for the continued rendering of services by Executive, in connection with his assigned duties; and WHEREAS, in consideration of Executive’s continued employment with the Company or any Subsidiary of the Company, the Company desires to provide Executive with certain compensation and benefits set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements hereinafter set forth (including definitions of capitalized terms which are set forth in Section 18 and throughout this Agreement) and intending to be legally bound hereby, the Company and Executive agree as follows: 1. Employment. 1.1 Subject to the terms and conditions of this Agreement, the Company agrees to employ Executive with the Company or any Subsidiary of the Company during the term hereof in the executive position of Senior Vice President and Chief Operating Officer. In such capacity, Executive shall report to the Chief Executive Officer and President of the Company, and shall have the customary powers, responsibilities and authorities of executives holding such positions in corporations of the size, type and nature of the Company, as it exists from time to time, and as are assigned by the Chief Executive Officer and
